DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 19, and 20 are objected to because of the following informalities:  Claims 1, 19, and 20 each recite “a vehicle” in line 2 and again recite “a vehicle” in lines 3-4. Based on the disclosure of the application, it is understood that only one vehicle is positively introduced in the claims--the second recitation in each of claims 1, 19, and 20 should be amended to recite “the vehicle” to ensure appropriate consistency. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dubay (U.S. Patent Application Publication No. 2006/0082192) in view of Sarno (U.S. Patent No. 2,660,659).
Regarding claim 1, Dubay discloses a radiant heating and blocking shade system (220) for a sunroof (212) of a vehicle (paragraph 0046 discloses use of the shade system in a sunroof, which is also shown in at least Figure 11), comprising:
a first roller (211b’) configured to be mounted adjacent to one end of the sunroof of a vehicle [FIG. 11];

a radiant heating shade (210b; paragraph 0036 discloses that the shade may comprise a material that reduces heat passing through the shade and paragraph 0037 discloses use of the shade for retention of heat within the vehicle cabin, which reads on the claimed “radiant heating shade”) at least partially wound around the first roller, wherein the radiant heating shade has a deployed position and a retracted position (paragraphs 0006, 0009); and
a blocking shade (210a; paragraph 0036 discloses that the shade may comprise a material that reduces light passing through the shade, and paragraph 0046 further discloses that the shade may be substantially opaque, which reads on the claimed “blocking shade”) at least partially wound around the second roller, wherein the blocking shade has a deployed position and a retracted position (paragraphs 0006, 0009),
wherein the blocking shade is arranged parallel to and spaced from the radiant heating shade between the radiant heating shade and the sunroof when the blocking shade and the radiant heating shade are in the deployed position (as shown in Figure 11, the blocking shade 210a is positioned between the sunroof 212 and the radiant heating shade 210b; the spacing is illustrated by the corresponding spacing between the side channels 218a and 218b).
Dubay does not disclose that the radiant heating shade generates heat when power is applied to the radiant heating shade.
Nonetheless, Sarno discloses a radiant heating shade (7) that generates heat when power is applied to the radiant heating shade (column 1, lines 36-55).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the radiant heating shade of Dubay to generate heat, as taught by Sarno, in order to provide heat in the interior of the vehicle, so as to improve the climate control and comfort of the interior space.
Regarding claim 8, Dubay discloses a first support member (first side member 226) arranged on one side of the sunroof; and a second support member (opposite second side member 226) arranged on an opposite side of the sunroof [FIG. 11], wherein the first roller and the second roller are rotatably attached to the vehicle by the first support member and the second support member (paragraph 0045).
Regarding claim 9, Dubay discloses at least one of an ambient temperature sensor to sense an ambient temperature and a solar load sensor to sense a solar load (paragraph 0053).
Regarding claim 10, Dubay discloses a first motor configured to move the radiant heating shade between the retracted position and the deployed position (paragraph 0047).
Regarding claim 13, Dubay discloses an environmental sensor to sense an environmental parameter (the temperature sensor disclosed in paragraph 0053 reads on the claimed “environmental sensor”, since temperature is a parameter used in the context of the art to quantify environmental conditions; it is also noted that a temperature sensor is listed as an example of an environmental sensor in at least paragraph 0037 of the instant application).
Regarding claim 14, Dubay discloses a first motor configured to move the radiant heating shade between the retracted position and the deployed position (paragraph 0047).
Regarding claim 17, Dubay discloses a first motor configured to move the radiant heating shade between the retracted position and the deployed position and a first switch configured to start and stop the first motor (paragraph 0047 discloses both the motor and the switch operable to control the motor).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dubay (U.S. Patent Application Publication No. 2006/0082192) in view of Sarno (U.S. Patent No. 2,660,659), as applied to claim 1 above, and further in view of Johnston (U.S. Patent No. 4,813,198).
Regarding claims 2 and 4, Dubay, as modified above, discloses that the blocking shade includes a first surface (the first surface is the surface of the shade that faces toward the sunroof 212) but does not disclose a reflective layer on the first surface of the blocking shade.
Nonetheless, Johnston discloses a blocking shade (22) comprising a reflective layer (25) on a first surface of the blocking shade (it is noted that the layer 25 is provided on the surface facing the outer sheet 21, which corresponds to the orientation of the first surface of the blocking shade of Dubay), 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blocking shade of Dubay, as modified above, to include the reflective layer taught by Johnston, in order to improve the solar transmission reduction provided by the blocking layer, so as to reduce the amount of heat that is able to pass through the blocking shade.
Regarding claim 3, Dubay, as modified above, discloses that the blocking shade includes an insulating layer on a second surface of the blocking shade (the second surface is the surface of the shade that faces away from the sunroof 212; paragraph 0036 discloses that the shade may be made from seven layer urethane fabric--at least the outermost layer of the disclosed seven layers reads on an insulating layer; it is also noted that paragraph 0036 further discloses that the shade reduces heat entry, which reads on the limitation “insulating”, and urethane fabric has known properties in the art including insulation).
Regarding claim 5, Dubay, as modified above, discloses that the first surface faces the sunroof when the blocking shade is deployed [FIG. 11].
Regarding claim 6, Dubay, as modified above, discloses that the second surface faces the radiant heating shade when the blocking shade and the radiant heating shade are deployed [FIG. 11].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dubay (U.S. Patent Application Publication No. 2006/0082192) in view of Sarno (U.S. Patent No. 2,660,659), as applied to claim 1 above, and further in view of North (U.S. Patent No. 2,702,081).
Regarding claim 7, Dubay, as modified above, discloses ends of the radiant heating shade and the blocking shade, but does not disclose a hinge to removably connect the ends together.
Nonetheless, North discloses a shade assembly comprising first and second shades (203, 204) and a hinge (321) to removably connect ends of the shades together (column 5, lines 20-53) [FIG. 12].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade system of Dubay, as modified above, to include .

Claims 11, 12, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dubay (U.S. Patent Application Publication No. 2006/0082192) in view of Sarno (U.S. Patent No. 2,660,659), as applied to claims 10, 14, and 17 above, and further in view of Zeidan (U.S. Patent Application Publication No. 2019/0001793).
Regarding claims 11, 15, and 18, Dubay, as modified above, discloses movement of the blocking shade between the retracted position and the deployed position, but does not explicitly disclose a second motor or a second switch.
Nonetheless, Zeidan discloses a shade system comprising first and second shades (12A, 12B) and a second motor (14B; this motor is distinct from a respective first motor 14A that controls the first shade) configured to move the second shade between a retracted position and a deployed position; and a second switch (34A; paragraph 0031 further discloses separate switches for each shade) configured to start and stop the second motor.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dubay, as modified above, to include a second motor and switch for the blocking shade, as taught by Zeidan, in order to provide remote or automatic means to operate the shades independently, so as to provide greater control over the shading inside the vehicle.
Regarding claims 12 and 16, Dubay, as modified above, discloses a controller (the driving device and control disclosed in paragraph 0047 reads on the claimed “controller”) configured to move one or both of the radiant heating shade and the blocking shade between the retracted position and the deployed position based on at least one of ambient temperature and a solar load (paragraph 0047 discloses movement of the blocking shade and the radiant shade based on inputs and paragraph 0053 discloses that the control is based on inputs received from a temperature sensor or sun load sensor).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubay (U.S. Patent Application Publication No. 2006/0082192) in view of Sarno (U.S. Patent No. 2,660,659), Johnston (U.S. Patent No. 4,813,198), and Zeidan (U.S. Patent Application Publication No. 2019/0001793).
Regarding claim 19, Dubay discloses a radiant heating and blocking shade system (220) for a sunroof (212) of a vehicle (paragraph 0046 discloses use of the shade system in a sunroof, which is also shown in at least Figure 11), comprising:
a first roller (211b’) configured to be mounted adjacent to one end of the sunroof of a vehicle [FIG. 11];
a second roller (211b) mounted adjacent to the first roller between the first roller and the sunroof (Figure 11 depicts the second roller positioned between the sunroof 212 and the first roller 211b’);
a radiant heating shade (210b; paragraph 0036 discloses that the shade may comprise a material that reduces heat passing through the shade and paragraph 0037 discloses retention of heat within the vehicle cabin, which reads on the claimed “radiant heating shade”) at least partially wound around the first roller, wherein the radiant heating shade has a deployed position and a retracted position (paragraphs 0006, 0009);
a blocking shade (210a; paragraph 0036 discloses that the shade may comprise a material that reduces light passing through the shade, and paragraph 0046 further discloses that the shade may be substantially opaque, which reads on the claimed “blocking shade”) at least partially wound around the second roller, wherein the blocking shade has a deployed position and a retracted position (paragraphs 0006, 0009),
wherein the blocking shade is arranged parallel to and spaced from the radiant heating shade between the radiant heating shade and the sunroof when the blocking shade and the radiant heating shade are in the deployed position (as shown in Figure 11, the blocking shade 210a is positioned between the sunroof 212 and the radiant heating shade 210b; the spacing is illustrated by the corresponding spacing between the side channels 218a and 218b), and

a first motor configured to move the radiant heating shade between the retracted position and the deployed position (paragraph 0047 discloses the first motor);
a first switch configured to start and stop the first motor (paragraph 0047 further discloses a switch operable to control the motor, which reads on the first switch).
Dubay does not disclose that the radiant heating shade generates heat when power is applied to the radiant heating shade, a reflective layer on the first surface of the blocking shade, or a second motor and second switch.
Nonetheless, Sarno discloses a radiant heating shade (7) that generates heat when power is applied to the radiant heating shade (column 1, lines 36-55). Furthermore, Johnston discloses a blocking shade (22) comprising a reflective layer (25) on a first surface of the blocking shade (it is noted that the layer 25 is provided on the surface facing the outer sheet 21, which corresponds to the orientation of the first surface of the blocking shade of Dubay). Furthermore, Zeidan discloses a shade system comprising first and second shades (12A, 12B) and a second motor (14B; this motor is distinct from a respective first motor 14A that controls the first shade) configured to move the second shade between a retracted position and a deployed position; and a second switch (34A; paragraph 0031 further discloses separate switches for each shade) configured to start and stop the second motor.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the radiant heating shade of Dubay to generate heat, as taught by Sarno, in order to provide heat in the interior of the vehicle, so as to improve the climate control and comfort of the interior space. It further would have been obvious to one having ordinary skill in the art 
Regarding claim 20, Dubay discloses a radiant heating and blocking shade system (220) for a sunroof (212) of a vehicle (paragraph 0046 discloses use of the shade system in a sunroof, which is also shown in at least Figure 11), comprising:
a first roller (211b’) configured to be mounted adjacent to one end of a sunroof of a vehicle [FIG. 11];
a second roller (211b) mounted adjacent to the first roller between the first roller and the sunroof (Figure 11 depicts the second roller positioned between the sunroof 212 and the first roller 211b’);
a radiant heating shade (210b; paragraph 0036 discloses that the shade may comprise a material that reduces heat passing through the shade and paragraph 0037 discloses retention of heat within the vehicle cabin, which reads on the claimed “radiant heating shade”) at least partially wound around the first roller, wherein the radiant heating shade has a deployed position and a retracted position (paragraphs 0006, 0009);
a blocking shade (210a; paragraph 0036 discloses that the shade may comprise a material that reduces light passing through the shade, and paragraph 0046 further discloses that the shade may be substantially opaque, which reads on the claimed “blocking shade”) at least partially wound around the second roller, wherein the blocking shade has a deployed position and a retracted position (paragraphs 0006, 0009),
wherein the blocking shade is arranged parallel to and spaced from the radiant heating shade between the radiant heating shade and the sunroof when the blocking shade and the 
wherein the blocking shade includes a first surface of the blocking shade (the first surface is the surface of the shade that faces toward the sunroof 212) and an insulating layer on a second surface of the blocking shade (the second surface is the surface of the shade that faces away from the sunroof 212; paragraph 0036 discloses that the shade may be made from seven layer urethane fabric--at least the outermost layer of the disclosed seven layers reads on an insulating layer; it is also noted that paragraph 0036 further discloses that the shade reduces heat entry, which reads on the limitation “insulating”, and urethane fabric has known properties in the art including insulation),
an environmental sensor to sense an environmental parameter (the temperature sensor disclosed in paragraph 0053 reads on the claimed “environmental sensor”, since temperature is a parameter used in the context of the art to quantify environmental conditions; it is also noted that a temperature sensor is listed as an example of an environmental sensor in at least paragraph 0037 of the instant application);
a first motor configured to move the radiant heating shade between the retracted position and the deployed position (paragraph 0047 discloses the first motor); and
a controller (the driving device and control disclosed in paragraph 0047 reads on the claimed “controller”) configured to move one or both of the radiant heating shade and the blocking shade between the retracted position and the deployed position based on the environmental parameter (paragraph 0047 discloses movement of the blocking shade and the radiant shade based on inputs and paragraph 0053 discloses that the control is based on inputs received from the temperature sensor).
Dubay does not disclose that the radiant heating shade generates heat when power is applied to the radiant heating shade, a reflective layer on the first surface of the blocking shade, or a second motor and second switch.
Nonetheless, Sarno discloses a radiant heating shade (7) that generates heat when power is applied to the radiant heating shade (column 1, lines 36-55). Furthermore, Johnston discloses a blocking shade (22) comprising a reflective layer (25) on a first surface of the blocking shade (it is noted that the layer 25 is provided on the surface facing the outer sheet 21, which corresponds to the orientation of the first surface of the blocking shade of Dubay). Furthermore, Zeidan discloses a shade system comprising first and second shades (12A, 12B) and a second motor (14B; this motor is distinct from a respective first motor 14A that controls the first shade) configured to move the second shade between a retracted position and a deployed position; and a second switch (34A; paragraph 0031 further discloses separate switches for each shade) configured to start and stop the second motor.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the radiant heating shade of Dubay to generate heat, as taught by Sarno, in order to provide heat in the interior of the vehicle, so as to improve the climate control and comfort of the interior space. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blocking shade of Dubay to include the reflective layer taught by Johnston, in order to improve the solar transmission reduction provided by the blocking layer, so as to reduce the amount of heat that is able to pass through the blocking shade. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dubay to include a second motor and switch for the blocking shade, as taught by Zeidan, in order to provide remote or automatic means to operate the shades independently, so as to provide greater control over the shading inside the vehicle.

Response to Arguments
Applicant’s arguments, filed 12/20/21, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art reference (Sarno).
Applicant’s arguments with respect to the rejection(s) under 35 U.S.C. 112(b) are also acknowledged and are persuasive. The rejections under 35 U.S.C. 112(b) are therefore withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634